Citation Nr: 0019502	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  00-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to January 
1970.  He also had active duty for training from September 
1963 to March 1964.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a November 1999 
decision by the RO.


FINDINGS OF FACT

1.  By a decision entered in November 1999, the RO increased 
the veteran's rating for service-connected PTSD from 10 to 50 
percent.

2.  The veteran perfected an appeal of the RO's November 1999 
decision.

3.  The veteran died on June [redacted], 2000.

4.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the veteran's appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims has 
held that if a claimant perfects an appeal to the Board of an 
adverse determination with regard to his entitlement to 
disability compensation benefits under chapter 11 of title 38 
of the United States Code, then dies before the appeal can be 
adjudicated, the determination appealed is rendered a 
nullity.  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  
Lacking a viable underlying decision by the agency of 
original jurisdiction, the Board cannot proceed to adjudicate 
the appeal on the merits.  It does not have jurisdiction to 
do so.  Id. at 334.  38 U.S.C.A. §§ 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1302 (1999).

In the present case, the record shows that the RO, by a 
decision entered in November 1999, increased the veteran's 
rating for service-connected PTSD from 10 to 50 percent.  The 
record further shows that the veteran perfected an appeal of 
that decision.  Unfortunately, however, he died on June [redacted], 
2000, before the Board had an opportunity to adjudicate his 
appeal.  Under applicable law, outlined above, his death 
operates to deprive the Board of jurisdiction to proceed to 
the merits of his appeal.  The appeal must therefore be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

